We are of opinion that the order of the District Court of Arapahoe county, Colorado, of November 21st, 1898, revoking, vacating and setting aside the dedimus potestatem, or commission of March 26th, 1898, has rendered the questions presented by this appeal purely abstract, and consequently of such a character as will not be considered by this court. It follows that the motion to dismiss the appeal should be granted.
The usual question of costs below is not presented in this case by appellants, as respondent offers to enter into a stipulation waiving costs heretofore obtained against the appellants, and allowing the judgment for costs to be marked satisfied of record. *Page 721 
Motion to dismiss appeal is granted, without costs to either party as against the other, upon the execution of a stipulation by respondent in accordance with this memorandum.
All concur.
Appeal dismissed.